United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1311
                                  ___________

United States of America,            *
                                     *
          Plaintiff – Appellee,      *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern District
                                     * of Missouri.
Warren McKinney,                     *
                                     * [UNPUBLISHED]
          Defendant – Appellant.     *
                                ___________

                             Submitted: September 24, 2009
                                Filed: September 29, 2009
                                 ___________

Before BYE, ARNOLD, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Warren McKinney guilty of two counts of aggravated sexual
abuse in violation of 18 U.S.C. § 2241(c), and three counts of transportation of a
minor for purpose of a criminal sex act in violation of 18 U.S.C. § 2423(a). The
district court1 sentenced him to life imprisonment on the former and thirty years'
imprisonment on the latter, followed by a lifetime of supervised release.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
       Although McKinney was charged with sexually assaulting his girlfriend's
daughter, there was testimony at trial related to other victims. Such evidence is
admissible under Federal Rule of Evidence 414(a). In relevant part, McKinney's
sisters, Dora McCullen, Mamie McKinney, and Debbie Deadmond, testified that
McKinney's daughter, KM, had a conversation with Mamie. After this conversation,
the sisters decided to confront McKinney about molesting KM. When confronted,
McKinney admitted molesting KM. McKinney appeals the admission of testimony
relating to the conversation between Mamie and KM.2

       We review a district court's evidentiary rulings for abuse of discretion. United
States v. Lucas, 521 F.3d 861 (8th Cir. 2008). We begin by noting the district court
did not allow testimony directly stating the content of the conversation between
Mamie and KM, although arguably the content of the conversation was implicitly
revealed. To the extent it was admitted into evidence, the conversation was not
hearsay because it was not offered for the truth of the matter asserted, but to make
McKinney's admission to molesting KM complete and intelligible. See United States
v. King, 351 F.3d 859, 865 (8th Cir. 2003); United States v. Stelten, 867 F.2d 453,
454 (8th Cir. 1988). Further, even if KM's statement that McKinney molested her was
offered for the truth, McKinney adopted it by admitting to molesting her, so this
statement is not hearsay under Rule 801(d)(2)(B). See King, 351 F.3d at 865.

       Admission of this evidence was not unfairly prejudicial. It is true that Rule
414(a) evidence is subject to Rule 403's balancing test. United States v. Summage,
---F.3d---, 2009 WL 2341856, at *9 (8th Cir. July 31, 2009); United States v. Bentley,
561 F.3d 803, 815 (8th Cir. 2009). However, "[b]ecause propensity evidence is


      2
        In his opening brief, McKinney indicated he was also challenging the
sufficiency of the evidence on appeal. He, however, failed to make any argument on
this point, and thus has abandoned the issue. See United States v. Aldridge, 561 F.3d
759, 765 (8th Cir. 2009) ("Because the brief does not support this assertion with any
argument, this court deems the issue abandoned.") (collecting cases).

                                         -2-
admissible under Rule 414, the fact that evidence of prior acts suggests a propensity
to molest children, is not unfair prejudice." Summage, 2009 WL 2341856, at *9
(emphasis in original). We therefore find its admission was not unfairly prejudicial.

      We affirm the district court.
                      ______________________________




                                         -3-